                Case 2:19-cr-00136-MCE Document 136 Filed 09/11/20 Page 1 of 2


 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for Ramiro Lopez-Pacheco
 6
                                     UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                       Case No.: 19-136 MCE

11                      Plaintiff,                   DEFENDANT’S WAIVER OF
12                                                   PERSONAL APPEARANCE AND
              vs.                                    CONSENT TO APPEAR VIA VIDEO
13                                                   TELECONFERENCE
14   RAMIRO LOPEZ-PACHECO,
                                                     DATE: September 10, 2020
15                      Defendant.                   TIME: 10:00 a.m.
16                                                   JUDGE: Hon. Morrison C. England, Jr.

17
              Pursuant to CARES Act §15002(b), RAMIRO LOPEZ-PACHECO, by and
18
     through his counsel of record, Clemente M. Jiménez, consents to proceed with his
19
     sentencing hearing via video teleconference. Counsel has advised Mr. Lopez-Pacheco of
20
     his right to be personally present for his hearing, and also discussed waiving his personal
21
     appearance and appearing via video teleconference. Mr. Lopez-Pacheco waives his right
22   to personally appear at his sentencing hearing on September 10, 2020 and consents to
23   appear by video teleconference.
24            Pursuant to Gen. Order 616, counsel for Mr. Lopez-Pacheco has signed this
25   waiver on his behalf.
26
27   DATED:             September 9, 2020        /s/ Ramiro Lopez-Pacheco
28                                               RAMIRO LOPEZ-PACHECO



     19cr136.o.0909.EM.doc                            -1-
                Case 2:19-cr-00136-MCE Document 136 Filed 09/11/20 Page 2 of 2


 1
     I agree and consent to Mr. Lopez-Pacheco’s appearance by video teleconference.
 2
 3
     DATED:             September 9, 2020   /S/   Clemente M. Jiménez
 4
                                            CLEMENTE M. JIMÉNEZ
 5                                          Attorney for Ramiro Lopez-Pacheco
 6
 7
                                            ORDER
 8
 9            IT IS SO ORDERED.
10
11   Dated: September 10, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     19cr136.o.0909.EM.doc                         -2-
